 1 CARLSON LYNCH, LLP
   Todd D. Carpenter (SBN 234464)
 2 tcarpenter@carlsonlynch.com
   Scott G. Braden (SBN 305051)
 3 sbraden@carlsonlynch.com
   1350 Columbia Street, Suite 603
 4 San Diego, CA 92101
   Tel: 619-762-1910
 5 Fax: 619-756-6991
 6 Attorneys for Plaintiff
   and the Putative Class
 7
 8                           UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10 MAYRA MOORE, individually, and on          Case No. 3:21-cv-00624-LAB-LL
   behalf of all others similarly situated,
11                                            NOTICE OF VOLUNTARY
                  Plaintiff,                  DISMISSAL WITHOUT
12                                            PREJUDICE PURSUANT TO FED.
          v.                                  R. CIV. P. 41(a)(1)(A)(i)
13
   PLUM, INC. D/B/A PLUM ORGANICS, a
14 California corporation; and DOES 1
   through 10, inclusive,
15
                  Defendants.
16
17
18        PLEASE TAKE NOTICE THAT the above-captioned action is voluntarily
19 dismissed WITHOUT prejudice by Plaintiff Mayra Moore pursuant to Federal Rule of
20 Civil Procedure 41(a)(1)(A)(i).
21 Dated: May 18, 2021                   CARLSON LYNCH LLP
22                                   By: /s/Todd D. Carpenter
                                         Todd D. Carpenter (SBN 234464)
23                                       tcarpenter@carlsonlynch.com
                                         Scott G. Braden (SBN 305051)
24                                       sbraden@carlsonlynch.com
                                         1350 Columbia St., Ste. 603
25                                       San Diego, CA 92101
                                         Tel.: 619-762-1900
26                                       Fax: 619-756-6991
27                                       Attorneys for Plaintiff
                                         and the Proposed Class
28
                                        1
                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                    Case No. 3:21-cv-00624-LAB-LL
